                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    LA CV18-10271 JAK (JDEx)                                           Date        March 11, 2019
 Title       Salvador Lopez v. Healthcare Services Group, Inc.




 Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                  Andrea Keifer                                                Alex Joko
                  Deputy Clerk                                       Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                     David Sohn                                             Aaron N. Colby



 Proceedings:            PLAINTIFF'S MOTION FOR ORDER REMANDING ACTION TO STATE
                         COURT (DKT. 12)

                         SCHEDULING CONFERENCE

The motion hearing is held. The Court states its tentative view that it is inclined to grant Plaintiff’s
Motion for Order Remanding Action to State Court (the “Motion”) (Dkt. 12). Counsel address the Court
as to whether the amount in controversy exceeds $75,000. The Court takes the Motion UNDER
SUBMISSION and a ruling will be issued.

The Scheduling Conference is held. The Court has reviewed the parties’ March 1, 2019 Joint Report
(Dkt. 16) and defers setting dates until the final ruling is issued on the Motion. However, the Court
states that the proposed dates are acceptable in the event that the Motion is denied.

Counsel confirm that a settlement conference would be productive, and that they have agreed to use a
private neutral, as stated in the Joint Report. Counsel agree that a conference within 60 days would be
productive if certain information is timely exchanged by the parties pursuant to their respective
disclosure and discovery obligations. Defense counsel states that, because Defendant does not want to
waive its right to seek to compel the arbitration of the claims advanced in the Complaint, an agreement
would be necessary that the commencement of some form of discovery or information exchange by the
parties in connection with a settlement conference would not effect such a waiver.

In light of the foregoing, on or before March 21, 2019, counsel shall confer and file a joint report stating
whether the parties have agreed to a private neutral, a settlement process, and a date of completion. If
a settlement conference does proceed, a joint report as to its procedural outcome shall be filed within
seven days after the later of the conclusion of the conference, or any follow-up discussions with the
neutral.

IT IS SO ORDERED.
                                                                                                     :       21

                                                             Initials of Preparer      ak

                                                                                                         Page 1 of 1
